Citation Nr: 0412428	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  96-47 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's lumbar spine arthritis and degenerative disc 
disease, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased disability evaluation for the 
veteran's right knee arthritis and partial meniscectomy 
residuals, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased disability evaluation for the 
veteran's left knee arthritis and partial meniscectomy 
residuals, currently evaluated as 10 percent disabling.  

4.  Entitlement to a compensable disability evaluation for 
the veteran's left foot arthritis and post-operative callus 
residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from July 1964 to July 1984.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Atlanta, Georgia, Regional Office (RO) which denied an 
increased disability evaluation for the veteran's lumbar 
spine and left foot arthritis.  In September 2003, the RO, in 
pertinent part, recharacterized the veteran's 
service-connected arthritic and post-operative left foot 
disabilities as lumbar spine arthritis and degenerative disc 
disease evaluated as 20 percent disabling; left foot 
arthritis and post-operative callus residuals evaluated as 
noncompensable; right knee arthritis and partial meniscectomy 
residuals evaluated as 10 percent disabling; and left knee 
arthritis and partial meniscectomy residuals evaluated as 10 
percent disabling.  The veteran has been represented 
throughout this appeal by the Disabled American Veterans.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify you if further action is required on 
your part.  


REMAND

In his April 2004 Appellant's Brief, the veteran's accredited 
representative notes that the most recent VA examination for 
compensation purposes of record was conducted in October 2003 
without the veteran's claims file.  In reviewing the report 
of the October 2003 VA examination for compensation purposes, 
the Board observes that the VA examiner noted that the 
veteran's claims file was unavailable for review.  
Examinations for compensation and pension purposes conducted 
without contemporaneous review of the veteran's claims file 
are deficient for rating purposes.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  Therefore, the veteran should be 
afforded an additional VA examination for compensation 
purposes to ascertain the current severity of his 
service-connected lumbar spine, left foot, right knee, and 
left knee disabilities.  

The April 2001 Veterans Claims Assistance Act of 2000 (VCAA) 
notice issued to the veteran erroneously discusses only the 
evidence required to support a claim for service connection 
and does not provide information as to the evidence needed 
for claims for increased disability evaluations.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has recently invalidated the regulations which 
empowered the Board to issue written notification of the VCAA 
to veterans.  Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  Accordingly, 
this case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  

2.  The RO should then contact the 
veteran and request that he provide 
information as to all treatment of his 
lumbar spine, right knee, left knee, and 
left foot disabilities after 2001, 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should then 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

3.  The RO should then request that 
copies of all pertinent VA clinical 
documentation pertaining to treatment of 
the veteran after 2002, not already of 
record, be forwarded for incorporation 
into the claims file.  

4.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of his service-connected lumbar spine, 
right knee, left knee, and left foot 
disabilities.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should identify the 
limitation of activity imposed by the 
veteran's service-connected lumbar spine, 
right knee, left knee, and left foot 
disabilities and any associated pain with 
a full description of the effect of the 
disabilities upon his ordinary 
activities.  The examiner should fully 
describe any weakened movement, excess 
fatigability, and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of the lumbar 
spine, right knee, left knee, and left 
foot should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  The 
examiner should specifically comment on 
the impact of the veteran's 
service-connected lumbar spine, right 
knee, left knee, and left foot 
disabilities upon his industrial 
activities and employability.  Send the 
claims folder to the examiner.  The 
examination report should specifically 
state that such a review was conducted.  

5.  The RO should then readjudicate the 
veteran's entitlement to increased 
disability evaluations for his lumbar 
spine arthritis and degenerative disc 
disease; right knee arthritis and partial 
meniscectomy residuals; left knee 
arthritis and partial meniscectomy 
residuals; and left foot arthritis and 
post-operative callus residuals.  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans ' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.   See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


